Citation Nr: 0120345	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-22 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that determination, the RO denied the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) rated as 70 percent disabling and atypical 
pneumonia rated noncompensable (zero percent disabling.  The 
combined disability evaluation for the veteran's service-
connected disabilities is 70 percent.  

2.  The record reflects that the veteran has 10 years of 
education, in addition to approximately 41 years experience 
as a truck driver.  

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decision and Statement of the Case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information and medical evidence necessary to 
substantiate his claim for a TDIU rating.  In VA letters 
dated in January and March 2001, the veteran and his 
representative were notified of the status of the veteran's 
claim, and of the information that the RO was expecting to 
receive.  Moreover, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the RO has obtained VA and private medical 
records, as well as documents pertaining to the veteran's 
receipt of retirement benefits from the Social Security 
Administration.  In addition, the RO has provided the veteran 
with examinations in August 1997, and in June 2000.  The 
veteran has not identified any records pertinent to the TDIU 
claim that have not been associated with his claims file.  
Thus, under the circumstances pertaining to the claim for 
TDIU rating, the VA has satisfied it duties to notify and 
assist the veteran in this case.  Therefore, further 
development and expending of the VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  38 U.S.C. §§ 5103A, 
5107 (West Supp. 2001).

Background

In a rating decision dated in March 1948, the RO granted 
service connection for residuals of pneumonia and assigned a 
non compensable evaluation.  In November 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, which was ultimately increased to 70 
percent as noted below.  

Private medical evidence dated from 1995 to 1996 reveal that 
the veteran was diagnosed as having cardiomyopathy with 
congestive heart failure and atrial fibrillation.  

The report of an August 1997 VA examination shows that after 
the veteran returned from service he worked for a steel 
company for two years.  Thereafter, he became self employed 
as a truck driver and he retired from that occupation after 
41 years.  It was noted that the veteran had a heart 
condition with atrial fibrillation, that he had been 
hospitalized several times in 1970 for nerves, that he had a 
lot of dreams and nightmares about his war experiences, that 
he wakes up scared, that he flies off the handle very easily, 
that he is easy to upset, and that he gets nervous.  During a 
mental status examination, the veteran was relevant and 
coherent.  He did not manifest any delusions or 
hallucinations.  He was oriented and in good contact with 
reality.  The diagnoses included Axis I-post-traumatic stress 
disorder (PTSD).  A global assessment of functioning (GAF) of 
45 was assigned.  As to a prognosis, the examiner noted that 
the veteran was mentally, socially and industrially impaired, 
and that he was unemployable.  

As noted above, in November 1997 the RO granted service 
connection for PTSD.  A 30 percent disability evaluation was 
assigned effective on April 8, 1997.  

Private medical records dated from 1997 to 1998 reflect that 
the veteran was seen and treated for a heart disorder, among 
other things.  

In June 1998, the RO increased the disability evaluation of 
the veteran's service-connected PTSD to 70 percent based on 
the results of the August 1997 VA examination.  The 70 
percent evaluation became effective on April 8, 1997.  

In a formal application for increased compensation based on 
unemployability received in April 2000, the veteran reported 
that he has not been employed since 1989 and that a heart 
disorder was the reason for his leaving his prior place of 
employment.  The veteran noted that he was self-employed as a 
truck driver.  The application shows that the veteran has 10 
years of education.  

VA outpatient treatment records dated from March 1999 to 
April 2000 reflect that the veteran was seen and treated for 
a number of disorders including chronic obstructive pulmonary 
disease, hypertension, a back disorder, and a heart disorder.  
There were no clinical findings with respect to the veteran's 
service-connected disabilities.  

At a VA examination in June 2000, the veteran reported that 
he was a self-employed as a truck driver from 1949 to his 
retirement in 1989.  On a mental status examination, the 
veteran demonstrated good reality contact with no delusions 
or hallucinations.  He was oriented to time, place, and 
person.  The veteran was mildly disheveled.  He was 
cooperative and pleasant with an appropriate sense of humor.  
When talking about being captured during service, he became 
tearful.  His thought and speech were goal oriented and 
coherent.  There was no evidence of a thought disorder or 
bizarre behavior.  The veteran complained of having problems 
with recent and remote memories, feeling nervous (especially 
when he tries to fix something and cannot remember how and 
his inability to use his hands as well as he could in the 
past).  The veteran reported that during the day, he works on 
his boat or car and that he and his wife enjoy fishing and 
socializing with a neighbor.  He avoids people because of the 
things that they do such as drinking alcohol and smoking.  He 
does not like being in crowded situations that he cannot 
leave.  He reported that his sleep was fair with some 
intermittent waking, but there was no initial insomnia or 
early morning waking.  He has occasional nightmares and 
auditory flashbacks about his service experiences.  It was 
noted that the veteran has exaggerated startle response to 
loud and sudden noises.  The examiner noted that it appears 
that symptoms associated with the veteran's PTSD had improved 
over time compared to previous evaluations.  The results of a 
Mini-Mental Status Examination (which assessed orientation, 
short-term memory, concentration, visual spatial skills, and 
the ability to understand and follow instructions) showed 
that the veteran completed serial threes slowly and 
accurately with encouragement.  He obtained a score of 29 out 
of a maximum score of 30.  The diagnostic assessment included 
Axis I mild to moderate PTSD.  A GAF score of 60 was 
assigned.  The veteran was competent for VA purposes.  

The record includes VA outpatient treatment records dated 
from April 2000 to September 2000 which show that the veteran 
was seen for disorders unrelated to his service connected 
disabilities.  

Analysis

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following, in relevant part, will be considered one 
disability: disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral 
factor, if applicable; disabilities resulting from common 
etiology or a single accident; or multiple injuries incurred 
in action.  The existence or degree of non-service connected 
disabilities will be disregarded where the above-stated 
percentages are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is currently service-connected PTSD rated as 70 
percent disabling and atypical pneumonia rated as 
noncompensable.  The combined service-connected disabilities 
are 70 percent.  38 C.F.R. § 4.25 (2000).

Because his service-connected disabilities includes one 
disability rated above 40 and the veteran has a combined 
rating of 70 percent, the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis, and the determinative issue becomes whether 
he is unemployable due to his service-connected disabilities.  

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The veteran reported in his claim for TDIU that his heart 
disorder caused him to discontinue working in 1989.  However, 
in a statement received in October 2000, the veteran reported 
that his service-connected PTSD prevents him from securing or 
substantially following gainful employment.  In the claim for 
TDIU, the veteran indicated that he had 10 years of 
education.  The veteran reported in his claim that he was 
last employed in 1989.  The record shows that the veteran has 
41 years of experience as a truck driver.  

In considering the veteran's contentions, along with the 
other evidence of record, the Board determines that the 
evidence does not support a finding that the veteran is 
unemployable due solely to his service-connected PTSD.  The 
Board recognizes that a VA examiner in August 1997 assigned 
the veteran a GAF score of 45 which is indicative of serious 
industrial impairment and entered a prognosis that the 
veteran was unemployable.  The Board notes, however, that 
clinical findings showed that the veteran did not have any 
cognitive deficiencies.  He was relevant and coherent, 
oriented and in good contact with reality.  He did not 
manifest any delusions or hallucinations.  Moreover, in June 
2000 a VA examiner indicated that the symptoms associated 
with the veteran's service-connected PTSD had improved since 
his prior examination.  The examiner observed that the 
veteran's thought and speech were goal oriented and coherent, 
that there was no evidence of thought disorder or bizarre 
behavior.  Furthermore an assessment of the veteran's 
orientation, short-term memory, concentration, visual spatial 
skills, and ability to understand and follow instructions 
showed that the veteran obtained a score of 29 out of 30.  In 
addition, the veteran accomplished serial threes.  A GAF 
score of 60 was assigned, which is indicative of moderate 
industrial impairment.  Therefore, the August 1997 report is 
deemed to be unworthy of significant probative weight as it 
relates to the matter herein and it does not otherwise place 
the evidence in relative equipoise.

The Board points out that the veteran indicated in his claim 
for TDIU that a heart disorder was the reason he discontinued 
working in 1989, and the evidence of record reflects that the 
veteran has a history of paroxysmal atrial fibrillation as 
well as congestive heart failure.  The veteran is not 
service-connected for a heart disorder at this time.  
Moreover, at VA examinations in August 1997 and June 2000, 
the veteran reported that he retired from his career as a 
truck driver.  The record also contains an award notice, 
indicating that the veteran was entitled to receive 
retirement benefits from the Social Security Administration 
beginning in April 1989.

Moreover, despite the limitations imposed by the veteran's 
service-connected PTSD, the veteran is fully capable of 
performing the physical and mental acts required for gainful 
employment, including his past job as a truck driver.  
Although the veteran has 10 years of education, he has over 
41 years of occupational training as a truck driver.  The 
Board recognizes that the veteran retired from that position 
and that at the time of his TDIU application he was over 70 
years of age.  However, advancing age may not be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19; Van 
Hoose v. Brown, supra.  As discussed above, the medical 
evidence does not establish that the veteran mental 
impairments prevent him for gainful employment.  However, 
there is no probative evidence showing that the veteran's 
service-connected PTSD would prevent him from performing his 
past employment or any other sedentary position.  Under the 
circumstances of this particular case, there is nothing in 
the record, which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  Van Hoose, supra.

Accordingly, the Board determines that the weight of the 
evidence establishes that the veteran's service-connected 
disabilities alone do not prevent him from securing or 
following a substantially gainful occupation, and he does not 
meet the criteria for a TDIU rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a TDIU rating must 
be denied.  VCAA, § 3 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



 

